Appeal by the People from an order of the Supreme Court, Kings County, entered November 15, 1971, which granted defendant’s oral motion to dismiss the indictment. Order reversed, on the law and the facts, motion denied and indictment reinstated. In our opinion, the immunity granted was as broad as the constitutional privilege against self-incrimination and defendant was given proper and adequate notice as to the scope of the immunity granted (People v. Mulligan, 29 N Y 2d 20; People v. Dellacroce, 38 A D 2d 210). Munder, Acting P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.